Citation Nr: 0731604	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the veteran's death pursuant to VA 
outpatient treatment on October 23, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from March 1966 to 
September 1970.  The veteran died in August 2000; the 
appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

This case was remanded by the Board for additional 
evidentiary development in September 2004; the Board's remand 
order was changed in April 2006.  After the case was returned 
to the Board, a review of the record caused the Board to 
request a medical expert to review the veteran's case file 
and provide opinions relevant to the issues on appeal.  That 
medical expert's report has been completed and is of record.  
It was prepared in June 2007.

Subsequent to receipt of the medical expert's report by the 
Board, the appellant submitted evidence in the form of two 
written statements from M.C., M.D., and a statement from the 
veteran's sister reporting the contents of a conversation she 
overheard between the veteran and his doctor shortly before 
his death.  Absent a waiver from the appellant, a remand is 
necessary when evidence is received by the 


Board that has not been considered by the agency of original 
jurisdiction (AOJ).  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, in 
written correspondence dated in August 2007, the appellant 
specifically requested that this case be remanded to the AOJ 
for review of the new evidence, including the June 2007 
opinion and her August 2007 submission.  

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

The AOJ should consider the issues on 
appeal in light of all information and 
evidence received, including the evidence 
received since issuance of the September 
2006 supplemental statement of the case.  
If any benefit sought is not granted, the 
veteran and her representative should be 
furnished with another supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

